 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0080-JAM
12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER TO
                                                         CONTINUE STATUS CONFERENCE
13                          v.
                                                         Date: November 13, 2018
14   GERARDO RAMIREZ,                                    Time: 9:15 a.m.
     EUGENE MARGARITO ORTEGA, and                        Judge: Hon. John A. Mendez
15   JONATHAN LOPEZ CASTANEDA,
16                                Defendants.
17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Gerardo
19 Ramirez, Eugene Margarito Ortega, and Jonathan Lopez Castaneda, through their counsel of record,

20 stipulate that the status conference now set for November 13, 2018, be continued to January 8, 2018, at

21 9:15 a.m.

22          On April 25, 2018, all three defendants were arraigned on the two-count Indictment in this case.
23 (ECF Nos. 16, 18.) In the weeks following, the government produced to the defense discovery that

24 includes 125 pages of reports and memoranda, over 200 photos, and a litany of audio and video recordings

25 from this investigation. Defense counsel for all three defendants require additional time to review these

26 materials, to discuss them with their clients, to conduct research into any potential suppression issues or

27 motions to dismiss, to conduct additional investigation, and to otherwise prepare for trial.

28 / / /

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       1
      STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference set for November 13,

 2 2018, be continued to January 8, 2018, at 9:15 a.m. The parties further agree that time under the Speedy

 3 Trial Act should be excluded from the date the parties stipulated, up to and including January 8, 2018,

 4 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and General Order 479,

 5 [Local Code T4], based on continuity of counsel and defense preparation.

 6          The parties agree that the failure to grant a continuance in this case would deny defense counsel

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 8 The parties also agree that the ends of justice served by the Court granting the requested continuance

 9 outweigh the best interests of the public and the defendants in a speedy trial.

10                                                       Respectfully submitted,

11

12 Dated: November 7, 2018                               _/s/ Timothy H. Delgado____________
                                                         TIMOTHY H. DELGADO
13                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff United States
14

15 Dated: November 7, 2018                               _/s/ THD for Benjamin D. Galloway___
                                                         BENJAMIN D. GALLOWAY
16                                                       Chief Assistant Federal Defender
                                                         Attorneys for Defendant Gerardo Ramirez
17

18 Dated: November 7, 2018                               _/s/ THD for Dina L. Santos__________
                                                         DINA L. SANTOS
19                                                       Attorney for Defendant Eugene Ortega
20
     Dated: November 7, 2018                             _/s/ THD for Mark J. Reichel_________
21                                                       MARK J. REICHEL
                                                         Attorney for Defendant Jonathan Castaneda
22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE       2
      STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court also finds that the ends of

 6 justice served by granting the requested continuance outweigh the best interests of the public and the

 7 defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, up to and including January 8,

 9 2018, shall be excluded from computation of time within which the trial in this case must be commenced

10 under the Speedy Trial Act, see 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare], and

11 General Order 479 [Local Code T4]. It is further ordered that the November 13, 2018 status conference

12 be continued to January 8, 2018, at 9:15 a.m.

13

14 Dated: November 7, 2018                                 /s/ John A. Mendez______________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE         3
      STATUS CONFERENCE
